                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             No. 5:18-cv-200-FL

SHAWNA CANNON LEMON,                  )
                                      )
                   Plaintiff,         )
                                      )
     v.                               )        MEMORANDUM OF LAW
                                      )        IN SUPPORT OF MOTION
MYERS BIGEL, P.A., formerly known )            FOR LEAVE TO AMEND
As “Myers Bigel & Sibley” and         )        THE COMPLAINT
“Myers Bigel Sibley & Sajovec, P.A.,” )
LYNNE A. BORCHERS and                 )
UNNAMED OTHERS,                       )
                                      )
                   Defendants.        )


      NOW COMES plaintiff Shawna Cannon Lemon (“Lemon”), by and through

counsel; and, pursuant to Fed. R. Civ. P. 15(a)(2) and L.R. 7.2 and 7.3, Lemon hereby

files this memorandum of law supporting Lemon’s motion for leave to file the

proposed amended complaint. In support of her motion, Lemon states as follows:

                                  INTRODUCTION

      In this lawsuit, Lemon seeks the Court’s protection against defendants Myers

Bigel, P.A. (“MB”), Lynne A. Borchers (“Borchers”), and Unnamed Others’ (“Others”)

(collectively MB, Borchers, and Others “Defendants”) discriminatory and intolerable

retaliation against her in violation of, inter alia, Title VII of the Civil Rights Act of

1964 (“Title VIII”). Through their motion to dismiss briefing—particularly

Defendants’ closing brief—Defendants seek to avoid defending Lemon’s claims of

discrimination by taking a hardline position that Lemon was only a shareholder and




         Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 1 of 18
that Title VII claims do not apply. (Defs.’ Reply Mem. in Supp. of Mot. to Dismiss 5–

7).

      While the facts and law in this case do not support Defendants’ end-run around

their discriminatory conduct, Defendants’ new emphasis on Lemon’s purportedly

exclusive status as a former shareholder of MB justify an amendment of the

complaint (originally filed in North Carolina Superior Court) for at least the following

reasons.

      First, the proposed amended complaint adds additional facts which not only

support Lemon’s plausible claims alleged in the initial complaint, but also give rise

to shareholder claims if it is ultimately determined that Lemon suffered damages in

her capacity as a shareholder. Those additional allegations underscore the fact that

Lemon did not cease to be an employee of MB simply because she became a

shareholder of MB, as well. However, the proposed amended complaint also alleges

facts which explain and support the additional claims pleaded in it relating to

Lemon’s status as a shareholder of MB. These additional facts include an explanation

of the corporate governance of MB, the actual control of MB by Borchers and MB’s

“Controlling Group,” and the corporate actions taken pursuant to the direction of

Borchers and the Controlling Group based on a discriminatory and retaliatory

motive.

      Second, Defendants’ contention in their motion to dismiss that Lemon was only

a shareholder of MB and not an employee within the protection of Title VII would

still support additional claims that Lemon suffered special harms as a shareholder



                                           2

           Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 2 of 18
who was unjustly targeted and pushed out of the firm for discriminatory and

retaliatory reasons. For that reason, Defendants’ attempt to side-step the Title VII

claim would put them in the path of new claims for breaches of fiduciary duties and

breaches of implied covenants of good faith and fair dealing.

      Finally, this motion is made in a good faith effort to confront Defendants’

counterfactual arguments concerning Lemon’s status as an employee of MB. The new

facts and claims raised in the amended complaint arise out of the same series of

events complained of in the initial complaint and are directly related to the

counterfactual arguments raised by Defendants regarding Lemon’s employment

status. Because the new facts and claims are so related, the amendment of the

complaint will not cause any undue prejudice to Defendants.

      Therefore, as set forth more fully below, Lemon respectfully requests leave to

amend her complaint to address the positions taken by Defendants that are contrary

to their treatment of her as an employee protected by Title VII.

             RELEVANT FACTS AND PROCEDURAL HISTORY

      Lemon was an exemplary employee of MB from September 2001 through

December 31, 2016. (Compl. ¶¶ 14–16). Despite becoming a shareholder of MB, she

was treated at all times as an employee of MB. (Compl. ¶ 14). During the course of

Lemon’s employment, she participated in good faith in MB’s investigation into claims

of gender discrimination and a hostile work environment at MB. (Compl. ¶¶ 17–19).

In response to Lemon and other complainants raising sincere concerns regarding

gender discrimination at MB, Defendants embarked on a series of retaliatory actions



                                          3

        Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 3 of 18
designed to punish Lemon and the other female complainants for raising

sincereconcerns regarding gender discrimination at MB. These retaliatory actions

immediately involved open hostility towards concerns raised by Lemon, (Compl. ¶

25), and blatant race discrimination against Lemon, (Compl. ¶¶ 27–29). Shortly

thereafter, the retaliatory intent of the Defendants manifested itself by denying

Lemon’s qualifying short term leave (“STL”) request after subjecting Lemon to

harassment and embarrassment not required of Caucasian employees of MB and

changing the Attorney Compensation Plan in a manner that would affect Lemon

exclusively, contravening firm policy. (Compl. ¶¶ 33–48). After this and other

harassing treatment by Lemon’s fellow employees, Lemon could no longer work in

the extraordinarily stressful, harassing, humiliating, and hostile work environment

at MB, and tendered her resignation on December 23, 2016. (Compl. ¶¶ 56–61).

       Lemon filed her initial Complaint on April 4, 2018, including causes of action

against Defendants for: (1) Disparate Treatment in violation of 42 U.S.C. § 1981; (2)

Race Discrimination in violation of Title VII; and (3) Retaliation in violation of Title

VII. On May 9, 2018, Defendants removed the case to this Court. [DE 1]. After

receiving multiple extensions of time to respond to the complaint, [DE 7, 12, 14, 16],

MB filed a motion to dismiss on August 6, 2018. [DE 17]. In their memorandum in

Support, Defendants argued that Lemon’s Complaint, inter alia, “fails to allege facts

sufficient to establish that she was an ‘employee’ of [MB] under Title VII.”1 [DE 18].


1
 Defendants’ memorandum in support contains exhibits which include Lemon’s Employment Agreement,
Shareholders’ Agreement, Short-Term Leave/Short-Term Disability Plan, and Attorney Compensation
Plan. While these documents were implicated in the complaint, they were not submitted with such.
Moreover, Defendants’ reply memorandum includes a legal news article as an exhibit for the Court’s

                                                4

          Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 4 of 18
Lemon’s memorandum in opposition to Defendants’ motion to dismiss countered by

arguing that Lemon “alleged sufficient facts plausibly showing she was an ‘individual’

and ‘person aggrieved’ within the meaning of Title VII,” bolstering her position that

she was treated at all times as an employee by MB. [DE 21]. Defendants’ reply

memorandum in support of their motion to dismiss solidified their position that

Lemon was not an employee of MB by arguing that Lemon’s shareholder status de

facto precludes her from being an employee. [DE 23].

        After the briefing of Defendants’ motion to dismiss was complete, Lemon

realized, due to Defendants’ arguments regarding her status as a shareholder

precluding her from being an employee, that she had potential claims relating to her

shareholder status that were complementary to her employment-related claims. To

assess these potential claims and prepare an amended complaint, Lemon reached out

to and engaged separate counsel who handle breach of fiduciary duty claims. The

undersigned counsel diligently undertook to review relevant materials and the

pleadings in the matter, and prepare an amended complaint to: (1) provide additional

factual allegations relating to Lemon’s status as an employee and (2) allege additional

factual allegations supporting causes of action for breach of fiduciary duty and breach

of implied covenants of good faith and fair dealing. Lemon filed the instant motion

shortly thereafter, within around eight (8) weeks of the filing of Defendants’ reply

memorandum. In accordance with L.R. 15.1(a), the proposed amended complaint and


consideration. These materials are outside of the pleadings, and this Court should either disregard those
documents in ruling on Defendants’ motion to dismiss or convert the motion to dismiss into a motion for
summary judgment and allow Lemon the opportunity to present additional evidence. See Fed. R. Civ. P.
12(d).

                                                   5

          Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 5 of 18
a redlined document showing the changes between the complaint and proposed

amended complaint are attached to the motion for leave to amend the complaint as

“Exhibit A” and “Exhibit B,” respectively.


                                     ARGUMENT

   I.      Standard of Review.

        Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that leave to

amend a pleading shall be “freely” given “when justice so requires.” The grant of such

leave is entirely with the discretion of the Court; a motion for leave may be denied if

the amendment is brought for an improper reason “such as undue delay, bad faith or

dilatory motive on the part of the movant . . . undue prejudice to the non-moving party

by virtue of allowance of the amendment, [or] futility of amendment.” Foman v. Davis,

371 U.S. 178, 182 (1962). A motion to amend is not futile if the added claims would

survive a motion to dismiss. See Save Our Sound, OBX, Inc. v. N. Carolina Dep't of

Transportation, No. 2:17-CV-4-FL, 2017 WL 7048561, at *3 (E.D.N.C. Dec. 5, 2017)

(quoting Katyle v. Penn. Nat. Gaming, Inc., 637 F.3d 462, 471 (4th Cir. 2011)). To

survive a motion to dismiss, the claim must meet the standards of Rule 12(b)(6). Id.

at *4. In other words, the movant must demonstrate some plausible basis exists which

“calls for enough face to raise a reasonable expectation that discovery will reveal [the]

evidence.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

        As discussed below, Lemon’s motion is brought in good faith and for a good

cause, and will not cause undue delay or prejudice to Defendants. Additionally,

Lemon’s proposed amendment is necessary in the interest of justice to clarify its

                                             6

          Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 6 of 18
existing claims against Defendants and add new claims in light of Defendants’

position that Lemon was not an employee of MB. Accordingly, this Court should grant

Lemon’s motion to amend.

   II.      Lemon’s Motion Is Made in Good Faith and Not for the Purpose of
            Delay.

         The purpose of Fed. R. Civ. P. 15 “is to enable a party to assert matters that

were overlooked or unknown at the time the party interposed the original complaint

or answer.” Alan Wright, Arthur Miller, and Mary Kay Kane, 6 Fed. Prac. & Proc.

Civ. § 1473 (3d ed. 2018). Here, Lemon reasonably understood from the totality of the

circumstances that she was an employee of MB and that the harms caused to her by

MB’s retaliation and discrimination arose out of her status and compensation as an

employee of MB.

         As initially drafted, Lemon’s complaint brought claims solely based on

Defendants’ status as an employee; however, through briefing on Defendants’ motion

to dismiss, Defendants crystallized their position that Lemon has no rights as an

employee because she solely functioned as a shareholder of MB. By extension,

Defendants’ position appears to be that any harm suffered by Lemon would be as a

shareholder of MB, which necessitates the addition of claims which confront

Defendants’ unlawful conduct if her compensation by MB is found to be as a

shareholder and not as an employee.

         Lemon strongly disagrees with Defendants’ efforts to avoid the protections

afforded to her as an employee under Title VII, as there are several well-pleaded facts

in the complaint which demonstrate that Lemon was both an employee and a

                                            7

           Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 7 of 18
shareholder of MB. Following Defendants’ hardline position that Lemon’s

compensation was only as a shareholder, Lemon promptly conducted due diligence to

analyze whether corporate and shareholder claims were also appropriate to account

for Defendants’ new contentions and admissions. After conducting due diligence,

including engaging corporate counsel, Lemon promptly filed this motion within eight

(8) weeks after receiving Defendants’ reply brief, which clearly articulated

Defendants’ position regarding Lemon’s status as a shareholder.

      Moreover, Lemon’s motion to amend is brought in a good faith effort to more

clearly enunciate the facts and legal theories resulting from Borchers’ misdeeds and

actions. Defendants raised counterfactual arguments in their motion to dismiss

briefing and took a hardline legal position that led Lemon to raise additional facts

and legal theories. These additional facts and legal theories directly address the

issues raised in Defendants’ motion to dismiss briefing and thereby underline the

good faith basis of Lemon’s motion.

      For these reasons, Lemon’s motion to amend is timely, filed in good faith, and

not intended to cause any unnecessary delay.

   III.   Granting Lemon’s Motion Will Not Result in Undue Prejudice.

      A motion for leave to amend is properly granted where the amendment will not

result in “undue prejudice to the opposing party.” Foman v. Davis, 371 U.S. 178, 182

(1962). Undue prejudice results where the non-moving party would have changed its

course of action had the proposed amendment been included in an earlier pleading,

or where the action is so developed through discovery that it would be unfair to the



                                         8

          Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 8 of 18
non-movant to allow amendment. See Laber v. Harvey, 438 F.3d 404, 427 (4th Cir.

2006) (citing Davis v. Piper Aircraft Corp., 615 F.2d 606, 613 (4th Cir.1980)) (“An

amendment is not prejudicial, by contrast, if it merely adds an additional theory of

recovery to the facts already pled and is offered before any discovery has occurred.”).

Generally, “absence of prejudice, though not alone determinative, will normally

warrant granting leave to amend.” Davis v. Piper Aircraft Co., 615 F.2d 606, 613 (4th

Cir. 1980) (citing Wall v. Chesapeake & Ohio Rwy., 339 F.2d 434 (4th Cir. 1964)).

      Here, Defendants are not prejudiced by an amendment designed to confront

the questions of fact that they raise in defense to Lemon’s Title VII claims, namely:

that Lemon was only a shareholder of MB. This case has only just begun, no discovery

has been conducted, and the scope of anticipated discovery will relate to the same

misconduct by Defendants that the complaint currently challenges. The underlying

facts supporting each of Lemon’s claims are substantially similar and the allegations

and claims added in the amended complaint preserve Lemon’s ability to recover for

the harms caused to her by Defendants regardless of whether the issues of fact

regarding Lemon’s employee status are resolved in Lemon or Defendants’ favor. The

absence of prejudice to Defendants therefore warrants the granting of Lemon’s

motion. See Davis, 615 F.2d at 613.

      To the extent that Defendants do claim prejudice, such claims are far

outweighed by the interests of justice in Lemon’s conforming her pleadings to the

facts of this case and presenting a complete set of facts and claims to the Court. Again,

however, because Lemon proceeded with reasonable haste and presented this motion



                                           9

         Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 9 of 18
at the initial stages of this action before discovery has begun, Defendants can make

no claim of undue prejudice. Accordingly, the motion should be granted.

   IV.      Lemon’s Amendment Adds Plausible Corporate Claims.

         Amending Lemon’s complaint to add two new causes of action and additional

factual allegations is not futile, as the existing claims as amended and the additional

claims would survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6). See Save Our

Sound, OBX, Inc. v. N. Carolina Dep't of Transportation, No. 2:17-CV-4-FL, 2017 WL

7048561, at *2 (E.D.N.C. Dec. 5, 2017). A plaintiff must allege sufficient facts to

“state a claim to relief that is plausible on its face” to survive a motion to dismiss.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations in the proposed

Amended Complaint should be assumed as true and construed in the light most

favorable to Lemon. Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.

1992); see also Vaughn v. Transdev Servs., Inc., 179 F. Supp. 3d 559, 565 (E.D.N.C.

2016) (quoting Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255

(4th Cir.2009)). “Leave to amend . . . should only be denied on the ground of futility

when the proposed amendment is clearly insufficient or frivolous on its face.” Johnson

v. Oroweat Foods Co., 785 F.2d 503, 510–11 (4th Cir. 1986) (citing Davis v. Piper

Aircraft Corp., 615 F.2d 606, 613 (4th Cir.1980), cert. dismissed, 448 U.S. 911 (1980)).

         Lemon’s proposed amended complaint addresses the issues raised in the

briefing regarding Defendants’ motion to dismiss. First, the amended complaint

alleges additional facts relating to MB’s treatment of Lemon as an employee, and

clearly establishes the factors which, under the test enunciated in Clackamas



                                          10

          Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 10 of 18
Gastroenterology Assocs. P.C. v. Wells, 538 U.S. 440 (2003), demonstrate that Lemon

was an employee, and treated by MB as such, for purposes of Title VII. Notably, the

amended complaint alleges as follows:

       Lemon was an employee of MB, for several reasons, including:

              a.    She executed an Employment Agreement with MB setting forth
                    the terms and conditions of her employment;

              b.    The Employment Agreement was not superseded when Lemon
                    became a shareholder of MB, and Lemon’s shareholder status
                    depended on her remaining an employee of MB;

              c.    MB treated Lemon as an employee for tax purposes and continued
                    to do so even after she became a shareholder of MB;

              d.    Lemon was subject to oversight by MB and required to report to,
                    inter alia, the Management Committee and Borchers as the
                    Managing Shareholder;

              e.    Lemon’s work was subject to review by MB through its attorneys;
                    and

              f.    MB had the power to terminate Lemon’s employment even after
                    she became a shareholder of MB.

(Amended Complaint ¶¶ 154, 159). These allegations and related allegations within

the proposed amended complaint do more than merely “parrot the Clackamas factors

in conclusory terms,” but instead “allege specific facts sufficient to establish” those

factors. (See Defs.’ Mem. in Supp. of Mot. to Dismiss 7). The additional facts alleged

in the proposed amended complaint relating to Lemon’s employment are also

sufficient to withstand a motion to dismiss; therefore, amendment of the complaint is

not futile.




                                          11

         Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 11 of 18
        Further, the proposed amended complaint contains a new fourth claim for

relief which alleges all the elements of a legally sufficient breach of fiduciary duty

claim, which include (1) the existence of a fiduciary duty; (2) breach of that fiduciary

duty; and (3) damages resulting from that breach. See Green v. Freeman, 367 N.C.

136, 141, 749 S.E.2d 262, 268 (2013). In North Carolina, directors and officers have

certain fiduciary duties, including duties to act in good faith, with the care of an

ordinarily prudent person in similar circumstances, and in the best interests of the

corporation. N.C. Gen. Stat. §§ 55-8-30, 55-8-42.2 Additionally, while shareholders

generally do not owe duties to one another, “[i]n North Carolina, it is well established

that a controlling shareholder owes a fiduciary duty to minority shareholders.” Freese

v. Smith, 110 N.C. App. 28, 37, 428 S.E.2d 841, 847 (1993) (citing Gaines v. Long Mfg.

Co., 234 N.C. 340, 67 S.E.2d 350 (1951)). The fiduciary duty owed by controlling

shareholders includes “the duty to exercise good faith, care, and diligence to make the

property of the corporation produce the largest possible amount” and “to protect the

interests of the holders of the minority of the stock . . . .” Gaines v. Long Mfg. Co., 234

N.C. 340, 344, 67 S.E.2d 350, 353 (1951). Although North Carolina requires certain

claims against a director or officer to be brought derivatively on behalf of the

corporation, there are two exceptions to this general rule which allow a plaintiff to

bring a claim for breach of fiduciary duty directly: (1) where “the wrongdoer owed him

a special duty” or (2) where “the injury suffered by the shareholder is separate and



2
 While MB is a professional association, the standards of conduct for officers and directors set forth in the
North Carolina Business Corporation Act apply to officers and directors of a professional association. N.C.
Gen. Stat. § 55B-3.

                                                     12

          Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 12 of 18
distinct from the injury sustained by the other shareholders or the corporation itself.”

Barger v. McCoy Hillard & Parks, 346 N.C. 650, 659, 488 S.E.2d 215, 219 (1997).

      Here, the proposed amended complaint alleges that Borchers served as an

officer, director, and controlling shareholder of MB, each of which gives rise to a

fiduciary relationship to Lemon and MB pursuant to North Carolina law. The

amended complaint alleges that Borchers was a controlling shareholder who owed

fiduciary duties to Lemon, For example, the amended complaint alleges that:

      Borchers, along with the Controlling Group, exercised actual control
      over MB in at least the following ways:

             a.     They controlled the Management Committee through
                    Borchers, who led discussion amongst the Management
                    Committee and influenced its decisions;

             b.     They controlled the Board of Directors through the
                    Management Committee by setting special Board of
                    Directors meetings, preparing and circulating agendas,
                    and making recommendations which the Board of
                    Directors would approve as a matter of course;

             c.     They unilaterally removed one of the female complainants
                    from the Management Committee to stifle a dissenting
                    voice;

             d.     They controlled the firm’s revenues and the abilities of
                    other shareholders to earn more than their base
                    compensation through their control of major client
                    relationships, and controlled the firm’s billing through
                    Borchers’s authority and oversight;

             e.     They expressly excluded individuals outside of the
                    Controlling Group from exercising control, including by
                    giving Borchers consolidated authority of MB’s President
                    and Managing Shareholder and otherwise disregarding the
                    authority of other officers; and




                                          13

        Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 13 of 18
             f.     They manipulated the flow of information from the
                    Management Committee to the Board of Directors and
                    Shareholders by including factually incorrect statements,
                    delaying the release of minutes to prejudice directors and
                    shareholders against Lemon, and outright failing to release
                    certain other minutes.

(Amended Complaint ¶ 167). To the extent that such claims would ordinarily be

brought derivatively, Lemon has alleged that both Barger exceptions apply to her: (1)

Borchers (and Others) owed Lemon special duties by nature of Borchers’ status as

controlling shareholder, officer, and director of MB, as well as her status as Lemon’s

law partner; and (2) Lemon suffered separate and distinct injuries as a result of

Borchers’ breaches of fiduciary duty by nature of, inter alia, the denial of her STL

request, amendment of the Attorney Compensation Plan solely to punish Lemon, and

promotion of a hostile work environment to cause Lemon to terminate her

employment. If the issues of fact regarding Lemon’s employment status are resolved

in Defendants’ favor, the same conduct that Lemon contends she suffered as an

employee would still be suffered by her as a shareholder of MB.

      Additionally, the proposed amended complaint further alleges that Borchers

breached her fiduciary duties by acting in bad faith towards Lemon, in her own selfish

interests rather than in the best interests of MB, and without the care of an ordinarily

prudent person in reasonably similar circumstances. For example, Borchers removed

Lemon and another shareholder from a directors’ meeting based on their alleged

hiring of an attorney. (Amended Compl. ¶ 99). Additionally, Borchers, along with the

Controlling Group, led the effort to summarily deny Lemon’s STL plan and attempt

to punish her alone by amending the Attorney Compensation Plan. (Amended Compl.

                                          14

        Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 14 of 18
¶¶ 105–114). These breaches and others raised in the complaint cannot be attributed

to a rational business purpose, but instead can only be attributed to unlawful

discrimination and retaliation. As a result of these breaches, the proposed amended

complaint alleges, Lemon has suffered damages. Taking these allegations and other

supporting allegations in the proposed amended complaint as true, Lemon has indeed

stated a claim for breach of fiduciary duties against Borchers, and the addition of the

fourth claim for relief therein is not a futile amendment.

      The proposed amended complaint further contains a new fifth claim for relief,

which alleges all the elements of a legally sufficient breach of implied covenant of

good faith and fair dealing claim. North Carolina law

      implies an agreement by the parties to a contract to do and perform
      those things that according to reason and justice they should do in order
      to carry out the purpose for which the contract was made. Moreover, in
      every contract there exists an implied contract of good faith and fair
      dealing; and more specifically, under such rule, the law will imply an
      agreement that neither party will do anything which will destroy or
      injure the right of the other to receive the benefits of the agreement.

Maglione v. Aegis Family Health Centers, 168 N.C. App. 49, 56–57, 607 S.E.2d 286,

291 (2005).

      Here, Lemon alleges that there were two contracts existing between Lemon,

MB, and Borchers—Lemon’s Employment Agreement, and the MB Shareholders’

Agreement. Each of these contracts contains an implied covenant of good faith and

fair dealing pursuant to North Carolina law. Borchers’ and MB’s bad faith, retaliatory

actions alleged in the proposed amended complaint constituted breaches of the

implied covenants of good faith and fair dealing in the Employment Agreement and



                                          15

        Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 15 of 18
Shareholders’ Agreement. As a result of those breaches, Lemon suffered damages.

The allegations of the proposed amended complaint therefore state a claim under

North Carolina law, and the proposed amended complaint is not futile as to this

claim.



                                   CONCLUSION

         For the foregoing reasons, Lemon respectfully requests that the Court grants

her motion for leave to file amended complaint.

This the 19th day of November, 2018.

                            BAILEY & DIXON, LLP


                            By:   /s/ J. Heydt Philbeck
                                  J. Heydt Philbeck
                                  434 Fayetteville Street, Suite 2500
                                  Raleigh, North Carolina 27601
                                  Telephone: (919) 828-0731
                                  hphilbeck@bdixon.com
                                  and
                                  SHANAHAN McDOUGAL, PLLC


                            By:   /s/ Brandon S. Neuman
                                  Brandon S. Neuman, NCSB # 33590
                                  Nathaniel J. Pencook, NCSB # 52339
                                  128 E. Hargett St., Third Floor
                                  Raleigh, North Carolina 27601
                                  Telephone: (919) 856-9494
                                  bneuman@shanahanmcdougal.com
                                  npencook@shanahanmcdougal.com

                                  Attorneys for Plaintiff Lemon




                                          16

          Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 16 of 18
                             CERTIFICATE OF WORD COUNT:

       Pursuant to Local Civil Rule 7.2(f)(4), I hereby certify that the foregoing document

complies with the type-volume limitations of Local Civil Rule 7.2(f) and contains 4.073 words

(8,400 word limit), excluding those portions exempted by the rule.

       This the 19th day of November, 2018.


                                            /s/ J. Heydt Philbeck
                                            J. Heydt Philbeck
                                            Bailey & Dixon, LLP




                                               17

         Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 17 of 18
                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                             No. 5:18-cv-200

SHAWNA CANNON LEMON,               )
                                   )
                       Plaintiff,  )
                                   )
    v.                             )           CERTIFICATE OF SERVICE
                                   )
MYERS BIGEL, P.A., et al.,         )
                                   )
                       Defendants. )

      The undersigned counsel hereby certifies that on this date, a copy of the

foregoing Lemon’s memorandum of law in support of motion for leave to amend

complaint was electronically filed with the Clerk of Court for the EDNC using the

CM/ECF system, which should send notification of such filing to the counsel for the

parties listed below, who are believed to be CM/ECF participants.

      This the 19th day of November, 2018.

                                        BAILEY & DIXON, LLP


                                  By:   /s/ J. Heydt Philbeck
                                        J. Heydt Philbeck
                                        434 Fayetteville Street, Suite 2500
                                                Raleigh, North Carolina 27601
                                        Telephone: (919) 828-0731
                                        Email: hphilbeck@bdixon.com

SERVED ON:
Kerry A. Shad, Esq.
Smith, Anderson, Blount, et al.
Post Office Box 2611
Raleigh, NC 27602-2611
Email: kshad@smithlaw.com



                                          18

        Case 5:18-cv-00200-FL Document 27 Filed 11/19/18 Page 18 of 18
